 
Exhibit 10.113
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of the 10th day of May 2002 by and between CALYPTE BIOMEDICAL
CORPORATION, having a place of business at 1265 Harbor Bay Parkway, Alameda, CA
94502 (hereinafter referred to as “EMPLOYER”) and ANTHONY J. CATALDO, residing
at 1100 Hardman Avenue, Napa, CA 94558 (hereinafter referred to as “EMPLOYEE”).
 
WITNESSETH:
 
WHEREAS, the EMPLOYER is engaged in the business of developing and marketing
urine-based diagnostic products and services for Human Immunodeficiency Virus
(HIV-1); and
 
WHEREAS, the EMPLOYER is desirous of employing EMPLOYEE, and EMPLOYEE wishes to
be employed by EMPLOYER in accordance with the terms and conditions set forth in
this Agreement; and
 
WHEREAS, EMPLOYER and EMPLOYEE wish to enter into an Employment Agreement,
incorporating and defining the terms of the letter agreement.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
FIRST:    EMPLOYER and EMPLOYEE agree to enter into an Employment Agreement, and
the within Employment Agreement is effective as of the date first written above.
The EMPLOYER does hereby employ, engage and hire the EMPLOYEE



1



--------------------------------------------------------------------------------

as Executive Chairman of EMPLOYER for a period of five (5) years commencing May
10, 2002 and terminating May 10, 2007. EMPLOYER and EMPLOYEE agree that the
within Agreement is renewable by mutual agreement for successive one (1) year
terms, upon written notice of renewal 90 days prior to the expiration date of
the within Agreement. The duties of EMPLOYEE shall include, but not be limited
to, acting as Executive Chairman of EMPLOYER. EMPLOYEE will perform services on
behalf of EMPLOYER with respect to the management and general supervision of the
business of EMPLOYER. EMPLOYER understands and agrees that immediately prior to
entering into this agreement, EMPLOYEE has been serving as Chairman and Chief
Executive Officer of Miracle Entertainment, Inc. (“Miracle”), and that EMPLOYEE
may continue to serve as Chairman or Vice Chairman of Miracle, and that EMPLOYEE
has resigned as Chief Executive Officer of Miracle, immediately prior to
entering into the within Agreement.
 
SECOND:    The EMPLOYEE agrees that he will, at all times, faithfully,
industriously, and to the best of his ability, experience and talent, perform
all of the duties that may be required of and from him, pursuant to the
expressed and implicit term hereof.
 
THIRD:    EMPLOYER shall pay to the EMPLOYEE, and the EMPLOYEE agrees to accept
from the EMPLOYER, in full payment for the EMPLOYEE’s services hereunder,
compensation at the rate of $400,000 per annum. EMPLOYEE will be paid bi monthly
during the term of the within Agreement.
 
In addition, EMPLOYER agrees to reimburse EMPLOYEE for all expenses incurred by
EMPLOYEE during the term of his employment. EMPLOYEE agrees to provide adequate
written documentation as may be required with respect to said expenses.
 
Additionally, EMPLOYER further agrees to grant EMPLOYEE



2



--------------------------------------------------------------------------------

stock options as follows: 1,966,666 options exercisable at $.015 per share,
fully vested; and 6,000,000 stock options at $.03 per share for an aggregate of
7,966,666 stock options to purchase 7,966,666 shares of EMPLOYER’s Common Stock
for a period of five (5) years, exercisable for a period of five (5) years from
the date hereof. Fifty (50%) percent of the 6,000,000 stock options will vest
upon execution of the within Agreement, with the balance vesting on the one (1)
year anniversary of this Agreement subject to Paragraph Fourth herein. It is
understood and agreed that EMPLOYER will also provide cost-free piggyback
registration rights for all of the said shares. EMPLOYER further agrees that
EMPLOYER will use its best efforts to register, without cost or expense to
EMPLOYEE, the underlying shares with respect to said stock options within 120
days of the date hereof, or as soon as practicable, after the effectiveness or
withdrawal of EMPLOYER’s pending registration with the Securities and Exchange
Commission.
 
The stock options herein will be exercisable by the EMPLOYEE by making payment
to the Company or, in the alternative, at the election of employee, by a
cashless exercise of all or part of said vested options.
 
EMPLOYER agrees to an annual review of EMPLOYEE’s performance for the purpose of
awarding a bonus to EMPLOYEE, and that the within Agreement has been approved by
EMPLOYER’s Board of Directors and Compensation Committee.
 
FOURTH:    In the event that the Employment Agreement is terminated by EMPLOYER
without cause, or EMPLOYER sells an amount of its outstanding and issued common
stock to any entity or third party which results in a change of control of
EMPLOYER, then in such event, all stock options granted to EMPLOYEE in addition
to options granted as per Paragraph THIRD of this Agreement will be immediately
vested in



3



--------------------------------------------------------------------------------

EMPLOYEE, and all payments due to EMPLOYEE for the full term of the Agreement
will be due to EMPLOYEE.
 
Additionally, with respect to EMPLOYEE’s compensation, EMPLOYER agrees to
consider providing employee an increase based on performance over base
compensation , based on the prior years base compensation for each year of the
Agreement. This increase will be determined by the board of directors annually.
EMPLOYER will be responsible for all payments to EMPLOYEE if EMPLOYEE in good
faith agreed to an extension of the within agreement. Furthermore, EMPLOYEE
shall have the right, in the event of termination without cause, to be paid the
balance of the compensation due under the terms of the within Agreement.
 
FIFTH:    EMPLOYEE shall devote all of his working time, attention, knowledge
and skill solely and exclusively to the business and interest of the EMPLOYER
(except that EMPLOYEE will be permitted to be a consultant for other companies
that do not compete with EMPLOYER and such consulting services do not interfere
with the services of EMPLOYEE to be performed on behalf of EMPLOYER). The
EMPLOYEE expressly agrees that he will not, during the term hereof or for one
(1) year from the termination of this Agreement, be involved directly or
indirectly, in any form, fashion or manner, as a partner, officer, director,
stockholder (owning in excess of 4.9%), advisor, consultant or employee in any
other business similar to or in any way competing with the business of the
EMPLOYER. Nothing herein contained shall, however, limit the rights of the
EMPLOYEE to own up to 5% of the capital stock or other securities of any
corporation, whose stock or securities are publicly owned or traded regularly on
a public exchange or in the over-the-counter market, or to prevent the EMPLOYEE
from investing financially in, or limiting the EMPLOYEE’s rights to invest
financially in, other businesses not allied with or



4



--------------------------------------------------------------------------------

competing with the business of the EMPLOYER, as long as EMPLOYEE continues to
devote all of his working time, attention, knowledge and skill, solely and
exclusively to the business and interest of the EMPLOYER. EMPLOYEE will be
permitted to serve on the Board of Directors of publicly owned companies.
 
SIXTH:    Except as provided for in Paragraph FOURTH herein, during the terms of
EMPLOYEE’s employment under this Agreement, and for one (1) year thereafter, the
EMPLOYEE specifically agrees that he will not, at any time, in any fashion, form
or manner, either directly or indirectly, use, divulge, disclose or communicate
to any person, firm or corporation, in any manner whatsoever, any confidential
or proprietary information of any kind, nature or description concerning any
matters affecting or relating to the business of the EMPLOYER including, without
limiting the generality of the foregoing, any of its customers, its manner of
operations, its plans, its ideas, processes, programs, its intellectual property
or other data, information or materials of any kind, nature or description,
without regard to whether any or all of the foregoing matters shall be deemed
confidential, material or important. The parties hereto stipulate that, as
between them, the same are important, material, confidential and gravely affect
the effective and successful conduct of the business of the EMPLOYER and its
goodwill, and that any breach of the terms of this Paragraph is a material
breach thereof, except where the EMPLOYEE shall be acting on behalf of the
EMPLOYER. EMPLOYEE understands and agrees that, in the event that EMPLOYEE
violates the terms and conditions, as stated in this Paragraph, that he will be
subject to an injunction and damages, and understands and agrees that EMPLOYER’s
remedy to prevent further or continued damages will include a petition for
injunctive relief. EMPLOYEE expressly acknowledges that the restrictions
contained in this Paragraph are reasonable and are properly required for the
adequate protection of the EMPLOYER’s interests.



5



--------------------------------------------------------------------------------

 
EMPLOYEE further understands and agrees that EMPLOYER, in entering into this
Agreement, is relying upon EMPLOYEE’s representation and warranty that all trade
secrets and other proprietary information of EMPLOYER will be kept strictly
confidential by EMPLOYEE and not utilized by EMPLOYEE in any manner whatsoever
other than on EMPLOYER’s behalf during the course of EMPLOYEE’s employment with
EMPLOYER.
 
SEVENTH:    EMPLOYEE agrees that, during the term of this Agreement and for one
(1) year after termination hereof, he shall not, for himself or any third party,
directly or indirectly, divert or attempt to divert from the EMPLOYER or its
subsidiaries or affiliates any business of any kind in which it is engaged or
employed, solicit for employment, or recommend for employment any person
employed by the EMPLOYER or by any of its subsidiaries or affiliates, during the
period of such person’s employment and for a period of one (1) year thereafter.
EMPLOYEE expressly acknowledges that the restrictions contained in this
paragraph are reasonable and are properly required for the adequate protection
of the EMPLOYER’s interests.
 
EIGHTH:    It is expressly understood and agreed that the terms of this
Agreement, may be terminated by the EMPLOYER prior to May 13, 2007, upon the
occurrence of any of the following events:
 
(a)  Automatically and without notice upon the death of the EMPLOYEE; it is also
understood that EMPLOYEE will be entitled to three (3) months’ salary which will
be payable to his estate;
 
(b)  Persistent absenteeism on the part of the EMPLOYEE, which in the reasonable
judgment of the Board of Directors of the Company is having or will



6



--------------------------------------------------------------------------------

have a material adverse effect on the performance of the EMPLOYEE’s duties under
this Agreement;
 
(c)  Deliberate and willful failure to perform normal services and duties
required of EMPLOYEE pursuant to this Agreement, except if the performance of
such duties or services would result in a violation of EMPLOYEE’s fiduciary
responsibility to the Company and its shareholders or is in a violation of
applicable laws;
 
(d)  Any willful act or failure to act, which in the reasonable opinion of the
Board, is in bad faith and to the material detriment of the EMPLOYER;
 
(e)  Conviction of a felony involving moral turpitude or dishonesty;
 
(f)  Total or partial disability of the EMPLOYEE for a period of three (3)
consecutive months or ninety (90) days, in the aggregate, so that he is
prevented from satisfactorily performing a substantial part of his duties; it
being further understood and agreed that any proceeds received by EMPLOYEE from
a policy of disability benefits insurance or any other proceeds received from
any Federal, State or Municipal agency of government will be credited to the
amount of compensation paid to EMPLOYEE by EMPLOYER; and
 
(g)  Fraudulent misconduct of the EMPLOYEE.
 
The Agreement shall not be terminated by any:
 
(a)  Merger or consolidation, where the Company is not the consolidating or
surviving; or
 
(b)  Transfer of all or a substantial majority of the assets of the Company;
 
(c)  Acquisition or control of fifty percent (50%) or more of



7



--------------------------------------------------------------------------------

the Company’s issued and voting equity share capital by any party, or by parties
acting in concert or under common control.
 
In the event of any merger or consolidation or transfer of all, or a substantial
majority, of the assets of the Company or acquisition or control of fifty
percent (50%) (or an amount of stock ownership that has the ability to elect the
Board of Directors of EMPLOYER) or more of the Company’s issued and voting
equity share capital by any party or by parties acting in concert or under
common control, the surviving or resulting entity or the transferee or
transferees of the Company’s assets or its issued and voting equity share
capital, shall be bound by, and shall have the benefit of, the provision of this
Agreement, and the Company shall endeavor to take all actions necessary to
ensure that such entity or transferee or transferees shall be bound by the
provisions of the Agreement. Moreover, in the event of such merger or
consolidation, or transfer of all or a substantial majority of the assets of the
Company or acquisition of the Company of the Company’s issued and voting equity
share capital as aforesaid, the EMPLOYEE may, at his option, at any time,
continue his employment under the terms of this Agreement, or upon giving not
less than thirty (30) days notice at any time, by registered mail, to the
registered office of the Company, requiring the Company to effect full
settlement of all the EMPLOYEE’s entitlements under the terms of this Agreement,
which settlement shall also include the payment of EMPLOYEE’s remuneration for
the full term of the Agreement.
 
NINTH:    EMPLOYER agrees that EMPLOYEE will be entitled, during the term, to
all fringe benefits in effect for executive officers of the EMPLOYER, such as
Blue Cross/ Blue Shield and Major Medical and ($1,000,000) term life insurance
benefits to insure the payment of all compensation due to EMPLOYEE under the
within Agreement. Any excess in the amount of life insurance will be paid to
EMPLOYEE’s estate in full



8



--------------------------------------------------------------------------------

satisfaction of all sums due to EMPLOYEE under the within Agreement.
 
Additionally, within 30 days from the date hereof, EMPLOYER agrees to afford
EMPLOYEE the option of an automobile allowance in the sum of $1,500 per month
for the term of the within Agreement or, in the alternative, EMPLOYEE agrees to
provide to EMPLOYER verification of automobile expenses incurred each month
during the term of the within Agreement.
 
TENTH:    This Agreement contains the total and entire Agreement between the
parties and shall, as of the effective date hereof, supersede any and all other
Agreements between the parties. The parties acknowledge and agree that neither
of them has made any representations that are not specifically set forth herein,
and each of the parties hereto acknowledges that he or it has relied upon his or
its own judgment in entering into same, and that the within Agreement has been
approved by the EMPLOYERS compensation committee and its board of directors.
 
ELEVENTH:    The parties hereto do further agree that no waiver or modification
of this Agreement or of any covenant, condition or limitation herein contained,
shall be valid, unless in writing and duly executed by the party to be charged
therewith, and that no evidence of any proceedings or litigation between either
of the parties arising out of or affecting this Agreement or the rights and
obligations of any party hereunder shall be valid and binding unless such waiver
or modification is in writing, duly executed, and the parties further agree that
the provisions of this paragraph may not be waived except as herein set forth.
 
TWELFTH:    The parties hereto agree that it is their intention and covenant
that this Agreement and the performance hereunder shall be construed in
accordance with and under the laws of the State of California, and that the
terms hereof may be enforced in



9



--------------------------------------------------------------------------------

any court of competent jurisdiction in an action for specific performance which
may be instituted under this Agreement, and that in the event of any dispute or
claim under the within Agreement, that same will be resolved in the Courts of
the State of California.
 
THIRTEENTH:    EMPLOYER indemnifies and holds harmless EMPLOYEE from any claims
of any type against EMPLOYER that arise prior to the date of the commencement of
this Agreement.
 
FOURTEENTH:    EMPLOYEE and EMPLOYER warrant and represent that each has had
sufficient and adequate opportunity to consult with independent counsel
concerning the within Agreement, and has requested that the firm of Baratta &
Goldstein prepare the within Agreement, and is aware that said firm is relying
upon the within representation prior to the parties entering into the Agreement
herein.
 
FIFTEENTH:    All notices required or permitted to be given by either party
hereunder shall be in writing and mailed by registered mail, return receipt
requested and by regular mail to the other party addressed as follows:
 
If to EMPLOYER at:
 
CALYPTE BIOMEDICAL CORPORATION
1265 Harbor Bay Parkway
Alameda, CA 94502
 
If to EMPLOYEE at:
 
ANTHONY J. CATALDO
1100 Hardman Avenue
Napa, CA 94558
 
Any notice mailed, as provided above, shall be deemed completed on the date of
receipt, or five (5) days from the postmark on said postal receipt.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day,
month and year first above written.



10



--------------------------------------------------------------------------------

 
CALYPTE BIOMEDICAL CORPORATION
By:
 
/s/    PAUL FREIMAN

--------------------------------------------------------------------------------

   
Chairman, Compensation Committee
   
/s/    ANTHONY J. CATALDO

--------------------------------------------------------------------------------

   
Anthony J. Cataldo



11